EXHIBIT EXECUTION COPY AGREEMENT AND PLAN OF MERGER BY AND AMONG GOOGLE INC. OXIDE INC. AND ON2 TECHNOLOGIES, INC. Dated as of August 4, 2009 TABLE OF CONTENTS Page ARTICLEI THE MERGER 1 1.1 The Merger 1 1.2 Closing; Effective Time 1 1.3 Effect of the Merger 2 1.4 Certificate of Incorporation and Bylaws 2 1.5 Directors and Officers 2 1.6 Effect of Merger on the Capital Stock of the Constituent Corporations 2 1.7 Exchange of Certificates 9 1.8 No Further Ownership Rights in Company Capital Stock 11 1.9 Lost, Stolen or Destroyed Certificates 12 1.10 Taking of Necessary Action; Further Action 12 ARTICLEII REPRESENTATIONS AND WARRANTIES OF THE COMPANY 12 2.1 Organization of the Company 12 2.2 Company Capital Structure 13 2.3 Subsidiaries 14 2.4 Authority and Enforceability 15 2.5 No Conflict 15 2.6 Governmental Authorization 15 2.7 SEC Reports 16 2.8 Financial Statements and Controls 16 2.9 No Undisclosed Liabilities 17 2.10 No Changes 18 2.11 Tax Matters 18 2.12 Restrictions on Business Activities 20 2.13 Title to Properties; Absence of Liens Other Than Permitted Liens 21 2.14 Intellectual Property 21 2.15 Agreements, Contracts and Commitments 26 2.16 Interested Party Transactions 28 2.17 Company Authorizations 28 2.18 Litigation 28 2.19 Minute Books 28 2.20 Environmental Matters 29 2.21 Brokers’ and Finders’ Fees; Fairness Opinion 29 2.22 Employee Benefit Plans and Compensation 29 2.23 Insurance 34 2.24 Compliance with Laws 34 2.25 Export Control Laws 35 2.26 State Anti-Takeover Statutes 35 ARTICLEIII REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB 35 3.1 Organization 35 3.2 Authority and Enforceability 35 3.3 No Conflict 36 3.4 Governmental Authorization 36 3.5 SEC Reports 36 3.6 No Parent Material Adverse Effect 36 3.7 Parent Common Stock 36 -i- TABLE OF CONTENTS (continued) Page 3.8 Operations of Sub 36 ARTICLEIV CONDUCT PRIOR TO THE EFFECTIVE TIME 37 4.1 Conduct of Business of the Company 37 4.2 Procedures for Requesting Parent Consent 40 ARTICLEV ADDITIONAL AGREEMENTS 40 5.1 No Solicitation 40 5.2 Company Board Recommendation 42 5.3 Company Stockholder Meeting 43 5.4 Access; Notice and Consultation 44 5.5 Confidentiality 45 5.6 Public Disclosure 45 5.7 Reasonable Best Efforts to Complete 45 5.8 Regulatory Filings 47 5.9 Anti-Takeover Laws 47 5.10 Registration Statement; Proxy Statement/Prospectus 48 5.11 Proprietary Information and Inventions Assignment Agreement 49 5.12 Resignation of Officers and Directors 50 5.13 Termination of 401(k) Plan 50 5.14 Continuation of Employee Benefits 50 5.15 Director and Officer Indemnification and Insurance 51 5.16 Section 16 Resolutions 52 5.17 Obligations of the Sub 52 5.18 Tax Matters 52 ARTICLEVI CONDITIONS TO THE MERGER 53 6.1 Conditions to Obligations of Each Party to Effect the Merger 53 6.2 Conditions to the Obligations of Parent and Sub 54 6.3 Conditions to Obligations of the Company 55 ARTICLEVII TERMINATION, AMENDMENT AND WAIVER 55 7.1 Termination 55 7.2 Notice of Termination; Effect of Termination 57 7.3 Fees and Expenses 57 7.4 Amendment 59 7.5 Extension; Waiver 59 ARTICLEVIII GENERAL PROVISIONS 60 8.1 Notices 60 8.2 Interpretation 61 8.3 Counterparts 61 8.4 Entire Agreement; Assignment 61 8.5 Third Party Beneficiaries 62 8.6 No Survival of Representations and Warranties 62 8.7 Severability 62 8.8 Other Remedies 62 8.9 Governing Law; Exclusive Jurisdiction 62 -ii- TABLE
